Citation Nr: 0734188	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for arthritis, traumatic, with spondylolisthesis, L-5, S-1, 
and back strain with parathesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for a back disability 
evaluated as 40 percent disabling.


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disability consist of limitation of forward flexion of the 
thoracolumbar spine from 0 to 40 degrees with pain throughout 
the range of motion.

2.  The neurologic manifestations of the veteran's low back 
disability consist of moderate incomplete paralysis at the 
level of the superficial peroneal nerves, bilaterally; but no 
evidence of incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for a 60 percent combined rating for the 
service-connected arthritis, traumatic, with 
spondylolisthesis, L-5, S-1, and back strain with parathesia 
have been met; based on a 50 percent rating for orthopedic 
manifestations, separate 10 percent ratings for moderate 
incomplete paralysis of the superficial peroneal nerve in 
each lower extremity and consideration of the bilateral 
factor.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5243, 5285, 5292, 5293, 5295, 8522 (2003 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2003, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was to send VA any treatment records 
that were pertinent to his claim.  This notice served to 
inform him of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  While the Board is granting an increased 
rating for a back disability, the effective date will be 
formally set when the RO issues a rating action implementing 
the Board's decision.  He is, therefore, not prejudiced by 
the lack of notice on these elements.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

The veteran also underwent VA examinations in January 2004 
and May 2004. 
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In May 2002 the veteran presented to the Columbia, South 
Carolina VA Medical Center (VAMC) with complaints of low back 
pain.  There was no radicular component and there was no 
evidence of neurological deficit.  X-rays indicated severe 
degenerative arthritis of the lumbar area.

In September 2002, the RO increased the rating for the back 
disability from 10 to 40 percent disabling.  The veteran did 
not submit a notice of disagreement with this decision.

In March 2003 the veteran presented to the Anderson Area 
Medical Center Emergency Department after injuring himself in 
a fall when walking down an embankment.  The diagnosis was 
low back strain status post fall.  These records were 
received in November 2003.

In May 2003, the veteran underwent an MRI of the lumbar spine 
at Anderson Radiology.  There were degenerative changes 
described at a 2 disk levels in the lower lumbar spine.  
There was diffuse edema within the T12 vertebral body 
consistent with post fracture changes.  The diagnosis was 
severe L3-4 and L4-5 disk degeneration with diffuse disk 
bulges evident.  There was moderate L4 anterolisthesis and a 
moderate-in-size right L4-5 lateral disk-osteophyte complex.  
These records were also received in November 2003.

VA outpatient treatment records dated in July 2003 show that 
the MRI was interpreted as showing severe disc disease as L3-
L4 and a moderate diffuse bulge at L4-L5.  There was also 
diffuse edema within the T12 vertebra consistent with post-
fracture changes.

In October 2003, the veteran requested an increased rating 
for the low back disability, asserting that it had worsened.

Later in October 2003 the veteran presented to Strand 
Regional Specialty Associates with complaints of back pain 
with parethesias and episodic sciatia.  A sensory examination 
revealed decreased sensation to vibration distally.  The 
treating doctor stated that the veteran had posttraumatic 
symptomatolgy with multiple factors involving low back pain 
and some degree of mechanical back pain with multilevel disk 
disease.

In January 2004 the veteran underwent a VA examination for 
his back.  The examiner noted that the veteran sustained an 
in-service back injury when he fell and was prescribed bed 
rest. The veteran had persistently worsening back pain that 
now had numbness going down the right leg after long periods 
of standing.  On examination, there was no focal tenderness 
to palpitation to the lumbar spine range of lumbar motion.  
His gait was slow and moderately antalgic.  

Lumbar spine flexion was 0 to 40 degrees.  Extension was 0 
degrees.  Lateral bending bilaterally was 0 to 10 degrees.  
Rotation to the right and left was 0 to 30 degrees.  The 
active range of motion was equal to "the capacity range of 
motion" and there was pain throughout any attempted range of 
motion.  Motor strength was 4+ out of 5 in all distributions 
in the lower extremities.  Sensation was diminished in a 
stocking distribution in the right lower extremity.  The 
diagnosis was lumbar spondylosis, intervertebral disk disease 
and lateral spinal stenosis with symptoms in the right leg.

In May 2004 the veteran underwent a VA nerve examination.  
The examiner noted that of neurological significance was the 
presence of extensive osteoarthritis in the lumbar spine.  
There was also spondylolisthesis and evidence of an old 
fracture of the T-12 vertebra.  On examination, the veteran 
had a decrease in knee jerk and ankle jerk reflexes in both 
lower extremities.  He had essentially absent vibratory 
perception from the feet to above the knees in both lower 
extremities.  He had dimunition of light touch in the high 
stocking pattern, extending to about midway between the ankle 
and the knee in both lower extremities.  In both upper 
extremities he had diminished reflexes but sensation and 
muscle strength were normal.  The examiner stated that the 
veteran had significant osteoarthritis of the lumbar spine 
which accounted for much of his back pain.  In addition to 
his arthritis, the veteran had predominantly sensory 
abnormality in the distal lower extremities in the territory 
of the medial and lateral plantar nerves and the sural nerve 
as well as the superficial peroneal nerve.  This was 
symmetrical and consistent with his history of non-insulin 
dependent diabetes.

Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Under Diagnostic Code 5285, a 100 percent rating was 
warranted where there was cord involvement, the veteran was 
bedridden, or required long leg braces.  A 60 percent rating 
was provided when there was not cord involvement; abnormal 
mobility requiring a neck brace or jury mast.  In other cases 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code. 

Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable ankylosis is a condition in wh
ich the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Traumatic arthritis is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).

Under Diagnostic Code 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was rated under the provisions 
of Diagnostic Code 5010 and old Diagnostic Codes 5292.

Forty percent is the maximum evaluation available under 
Diagnostic Code 5292, rating limitation of motion of the 
lumbar spine and under Diagnostic Code 5295, rating 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003).

The January 2004 VA examination demonstrated that the veteran 
could bend forward 40 degrees, but had pain throughout the 
range of motion.  This limitation is severe and warrants a 40 
percent rating under Diagnostic Code 5292.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007) (providing that a disability rating will 
be based on additional limitation of motion due to functional 
factors such as pain).  There was also demonstrable vertebral 
deformity on diagnostic studies.  Specifically, the May 2004 
VA examiner noted that there was spondylolisthesis and 
evidence of an old fracture of the T-12 vertebra and the May 
2003 MRI revealed deformity attributed to the old fracture.  
Hence, an additional 10 percent rating is warranted under 
Diagnostic Code 5285, for an evaluation of 50 percent.

The veteran was reportedly not bedridden did not have 
associated cord involvement, use leg braces or have 
involvement of the neck.  A higher rating is not warranted 
under the provisions of Diagnostic Code 5285.

There are also no reports of incapacitating episodes, i.e. 
doctor prescribed bedrest, during the past 12 months.  Thus, 
a higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). 

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in January 2004 yielded a finding that there was 
not ankylosis of the lumbar spine.

Consideration of the revised criteria for rating back 
disabilities.

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed.  Thus, the veteran does 
not meet or approximate the criteria for a rating in excess 
of 50 percent, which requires ankylosis of the entire spine.

As a 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to the General Rating Formula, or the old 
Diagnostic Codes 5292, 5295.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Under the former criteria, the veteran is entitled to a 50 
percent rating for the orthopedic manifestations based on 
severe limitation of motion and demonstrable vertebral 
deformity under criteria in effect prior to September 26, 
2003.  Diagnostic Codes 5285, 5292.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).

Multiple medical records indicate that the veteran has lower 
extremity radiculopathy.

In this case, the January 2004 VA examiner stated that the 
veteran's motor strength was slightly less than normal in all 
distributions in the lower extremities and his sensation was 
diminished in a stocking distribution in the right lower 
extremity.  

The May 2004 VA examiner stated that the veteran had 
predominantly sensory abnormality in the distal lower 
extremities in the territory of the medial and lateral 
plantar nerves and the sural nerve as well as the superficial 
peroneal nerve.  The veteran thus has disability involving 
disability of the nerves branching off of the superficial 
peroneal nerve.  www.doctorbuzz.com/Leg%20Nervs.htm.  
Although the examiner commented that these findings were 
consistent with the history of diabetes mellitus, the MRI and 
earlier examination indicated that there was neurologic 
disability from the back disability and the most recent 
examiner did not comment on what portion, if any, of the 
current disability was attributable to the low back 
disability.  As such, the Board is required to consider the 
neurologic impairment as attributable to the service 
connected low back disability.  Mittleider v. West, 11 Vet 
App 181 (1998). 
The rating schedule provides a 30 percent rating for complete 
paralysis of the superficial peroneal nerve with complete 
eversion and weakness of the foot.  A 20 percent rating is 
provided for severe incomplete paralysis, and 10 percent 
rating is provided for moderate incomplete paralysis.  A 
noncompensable rating is provided for mild incomplete 
paralysis.

Under 38 C.F.R. § 4.123, the veteran would be entitled to at 
most the rating for severe incomplete paralysis.  Given the 
nearly normal motor strength and fact that his disability is 
mostly sensory, more than moderate incomplete paralysis is 
not shown.  Separate 10 percent ratings are warranted for 
moderate incomplete paralysis under DC 8522. 

Combining the 50 percent rating for orthopedic disability 
with the two 10 percent ratings for neurologic impairment 
under 38 C.F.R. § 4.25, and considering the bilateral factor, 
yields a 60 percent rating.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed.  The 
record does not reflect recent hospitalization for his low 
back disability.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As discussed, the weight of the evidence is against a rating 
in excess of 60 percent granted in this decision.  
38 U.S.C.A. § 5107(b) (West 2002): 38 C.F.R. §§ 4.7, 4.21.


ORDER

A combined rating of 60 percent for arthritis, traumatic, 
with spondylolisthesis, L-5, S-1, and back strain with 
parathesia is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


